Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 12-14 and 16 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement for species as set forth in the Office action mailed on 6/10/2020 is hereby withdrawn and claims 12-14 and 16 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
Upon analysis pursuant to 37 CFR 1.104, previously withdrawn Claims 12-14 and 16 are deemed to be allowable over prior art of Record.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Amendment to claim 1, Declaration under 37 CFR 1.132 and Applicant’s arguments are sufficient to overcome rejection, issued on 2/1/2021.
Amended claim 1 drawn to a specific expanded rubber composition, comprising defined amount of silica or silicate, graphite and alkaline earth containing compound.
The Declaration establishes a criticality of using the claimed composition in terms of flame retardancy values. In particular, twenty-six inventive expanded polymeric materials (Runs 1 to 26) were evaluated for flame spread resistance, fire penetration resistance and char integrity on a scale of 0 to 5 and the results of the analyses are summarized in Table D. An advantage of using the claimed rubbers at least 80% of the total rubber content is established (see Table D at page 8).

New search for prior art does not reveal any references covering a subject matter of independent claim 1.
The closest prior art found is represented by Lu (US 20180037751).
Lu teaches a fire retardant composition, comprising aluminum - based compound or hydromagnesite (see 0038 and claim 2), natural rubber (see 0048), expandable graphite (see 0076) and sodium silicate (see 0031).
However, the reference fails to teach the claimed ratio between the components above.
As a result, independent claim 1 and dependent claims 2-4 and 8-29 are allowed



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765